Case 2:20-mc-00080-JDL Document 22 Filed 12/11/20 Page 1 of 4           PageID #: 80



                            United States District Court
                                  District of Maine
In Re:                                 )
                                       )
COURT OPERATIONS UNDER                 )
THE EXIGENT CIRCUMSTANCES              )
CREATED BY THE COVID-19                ) GENERAL ORDER 2020-14
CORONAVIRUS & RELATED                  ) (Amended, October 6, 2020)
PANDEMIC PRECAUTIONS                   ) (Amended, December 14, 2020)


                                 GENERAL ORDER

      This General Order is the 14th issued in response to the outbreak of
Coronavirus Disease 2019 (COVID-19) in accordance with the Pandemic/Infectious
Disease Plan for the United States District Court for the District of Maine (March
2020). The Court hereby adopts and incorporates the findings made in the previous
General Orders as to the threat to public health and safety presented by the COVID-
19 pandemic.

      The national emergency declared by President Donald J. Trump and the state
of emergency declared by Maine Governor Janet T. Mills remain in effect.
Accordingly, the Court has adopted a methodical and incremental approach to the
resumption of in-court proceedings. Based on that approach, the Court previously
implemented a schedule of limited in-court hearings and has been preparing to
resume jury empanelment and trials beginning in January 2021.

       Based on publicly available data and information related to the recent increase
in the community-spread of the COVID-19 virus in the District of Maine, the Court
has concluded that the current threat to public health makes it inadvisable to resume
jury empanelment and trials at this time. For the same reason, the Court has also
concluded that all previously scheduled in-court criminal and civil hearings
scheduled to occur during the period December 14, 2020, through March 31, 2021,
should be continued.

      Accordingly, this General Order (1) continues all previously scheduled in-court
criminal and civil hearings through March 31, 2021; (2) continues criminal and civil
jury empanelment and trials until the April 2021 Jury Term; (3) extends Speedy
Trial Act exclusions; and (4) reauthorizes the use of video teleconferencing, or
telephone conferencing if video teleconferencing is not reasonably available, through
March 14, 2021, in keeping with the Coronavirus Aid, Relief, and Economic Security
Act (“CARES Act”), Pub. L. No. 116-136, 134 Stat. 281 (2020). In addition, this
General Order reauthorizes the admission of attorneys to the Court’s bar without a
hearing.

                                          1
Case 2:20-mc-00080-JDL Document 22 Filed 12/11/20 Page 2 of 4           PageID #: 81




  A. In-court Hearings; Criminal and Civil Jury Empanelment and Trials

     To protect public health and safety, and to reduce the size of public gatherings
     and unnecessary travel, and subject to the Court’s ongoing review of the
     circumstances associated with the COVID-19 pandemic, it is ORDERED:

  1. In-court Hearings; Jury Empanelment and Trials

        a. In-court hearings in criminal and civil cases scheduled during the period
           December 14, 2020, through March 31, 2021, are continued. No in-court
           hearings will be scheduled during this period absent a judicial
           determination that an in-court hearing is required to address an
           emergency request involving a serious threat of immediate and
           irreparable injury, loss, or damage.
        b. All criminal and civil jury empanelment and trials scheduled to
           commence in the Bangor and Portland Divisions of the U.S. District
           Court for the District of Maine are continued until the April 2021 Jury
           Term.

  2. Continuances in Criminal Cases. For every continuance entered in a criminal
     case pursuant to this General Order or a prior General Order, the time period
     of the continuance will be excluded under the Speedy Trial Act, 18 U.S.C. §
     3161(h)(7)(A), subject to the entry of an order addressing the same by the
     presiding Judge in each case. The Court finds that the ends of justice served
     by taking such action outweigh the interests of the parties and the public in a
     speedy trial. The presiding Judge may extend or modify the period of exclusion
     as circumstances may warrant.

  3. Deadlines in Criminal and Civil Cases. This General Order does not contain a
     general extension or suspension of any court deadlines. A party who desires
     the extension or suspension of a deadline in a criminal or civil case should file
     a written motion in accordance with the applicable rule or rules.

  B. Reauthorization of Videoconferencing and Telephone Conferencing

  1. Finding. In accordance with Section 15002(b)(3)(A) of the CARES Act, I have
     again reviewed the need for the continued use of videoconferencing or
     telephone conferencing, if videoconferencing is not reasonably available, as
     originally authorized by General Order 2020-4 (March 31, 2020) and
     reauthorized by General Order 2020-10.           I find that the use of
     videoconferencing or telephone conferencing, if videoconferencing is not
     reasonably available, continues to be necessary to protect public health and
     safety.
                                         2
Case 2:20-mc-00080-JDL Document 22 Filed 12/11/20 Page 3 of 4           PageID #: 82




   2. Reauthorization. Accordingly, I hereby reauthorize the use of
      videoconferencing and telephone conferencing, if videoconferencing is not
      reasonably available, through March 14, 2021.


    C. Applications for Admission to the Bar of this Court

   1. Reauthorization. I hereby reauthorize the consideration of applications for
      admission to the Bar of the Court without a hearing, as originally authorized
      by and described in General Order 2020-5. This practice will continue until
      further order of the Court.

      Effectiveness: This Amended General Order takes effect on December 14,
      2020, and, except as otherwise expressly provided herein, its provisions shall
      remain in effect until superseded by a future Order of the Court.


      SO ORDERED.


      Dated: December 11, 2020


                                                      /s/ Jon D. Levy
                                                CHIEF U.S. DISTRICT JUDGE

                                 _________________


Note Regarding October 6, 2020, Amendment:
General Order 2020-14, originally entered on September 18, 2020, is amended
effective October 6, 2020, to clarify that the Court will resume a limited schedule of
in-court hearings beginning in October 2020.
Note Regarding December 14, 2020, Amendment:
General Order 2020-14, originally entered on September 18, 2020 and Amended
effective October 6, 2020, is further amended to establish that all scheduled in-court
criminal and civil hearings during the period December 14, 2020, through March 31,
2021, are continued; and criminal and civil jury trials and empanelment are
continued until the April 2021 Jury Term. In addition, General Order 2020-14 is
further amended to reauthorize, for purposes of Section 15002(b)(3)(A) of the CARES
Act, the continued use of videoconferencing and telephone conferencing, if
videoconferencing is not reasonably available, through March 14, 2021.

                                          3
Case 2:20-mc-00080-JDL Document 22 Filed 12/11/20 Page 4 of 4   PageID #: 83




                                    4
